Citation Nr: 1019726	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  04-42 267	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss for the period from March 25, 
2003, to March 20, 2006.

3.  Entitlement to a disability rating in excess of 10 
percent for bilateral hearing loss for the period beginning 
March 20, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 1960 to July 1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from July 2003 and November 2004 rating decisions 
from the Department of Veterans Affairs (VA), Regional Office 
(RO), in Montgomery, Alabama.

This matter was previously before the Board in August 2008, 
at which time the Veteran's claims were denied.  The Veteran 
appealed the issues to the United States Court of Appeals for 
Veterans Claims (Court).  However, in June 2009, the 
Veteran's counsel filed a motion to dismiss the appeal with 
the Court, asserting that the Veteran had died as the basis 
for the requested dismissal.  In an Order dated July 15, 
2009, the Court vacated the Board's August 2008 decision with 
respect to the matters appealed to the Court and granted the 
motion dismissing the appeal for lack of jurisdiction.  The 
case is now returned to the Board.


FINDING OF FACT

Pursuant to the July 2009 Order of the Court, the Board has 
been notified that the Veteran died in March 2009.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the 


merits of this claim at this time.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2008); but see Veterans' 
Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 
122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the RO from which 
the claim originated (listed on the first page of this 
decision).


ORDER

The appeal is dismissed.




		
JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


